 



Exhibit 10.2
Executive Officers of The
Scotts Miracle-Gro Company
who are parties to form of
Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement for employees
participating in The Scotts Company LLC
     Executive/Management Incentive Plan      

      Name and Principal Position   Date of Employee Confidentiality, with The
Scotts Miracle-Gro Company   Noncompetition, Nonsolicitation Agreement
 
   
Christopher L. Nagel, Executive Vice President and Chief Financial Officer
  August 7, 2006
 
   
David M. Aronowitz, Executive Vice President, General Counsel and Corporate
Secretary
  May 11, 2006
 
   
Denise S. Stump, Executive Vice President, Global Human Resources
  August 8, 2006

